U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Mark One x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52139 TagLikeMe Corp. (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Third Floor, 7-8 Conduit Street, Mayfair, London, UK W1S 2XF (Address of principal executive offices) 44-207-290-6919 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes x No o Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.Yes o No o Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as ofAugust 14, 2013 Common Stock, $0.001 TAGGLIKEME CORP. Form 10-Q Part 1. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 Part II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 2 PART I ITEM 1. FINANCIAL STATEMENTS TAGLIKEME CORP. (formerly Morgan Creek Energy Corp.) (A Development Stage Company) CONSOLIDATED BALANCE SHEET (Unaudited) June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses and other 24 TOTAL CURRENT ASSETS Equipment, net Goodwill TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties (Note 5 ) Loans payable (Note 6) Convertible promissory notes (Note 7) - Derivative liability (Note 7) - TOTAL CURRENT LIABILITIES GOING CONCERN (Note 1) STOCKHOLDERS’ DEFICIT (Note 4) Common stock, $0.001 par value: 1,000,000,000 shares authorized 518,042,340 issued 368,005,048 outstanding and 330,940,630 issued and outstanding at June 30, 2013 and December 31, 2012, respectively Stock subscription Payable - Additional paid-in capital Accumulated deficit during exploration stage ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES & STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 3 TAGLIKEME CORP. (formerly Morgan Creek Energy Corp.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended Inception (October 19, 2004) to June 30, June 30, June 30, GENERAL AND ADMINISTRATIVE EXPENSES Investor relations $
